Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 
Claim 29 recites the limitation “co-curable epoxy-based adhesive” in line 2. There is insufficient antecedent basis for this limitation in the claim. Limitation should read “co-cured epoxy-based adhesive” to match Claim 9.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fornes et al. (US 2011/0014356 A1) in view of the evidence of PPG Aerospace, HEATCON HCS2404 and HEATCON HCS2402.
Regarding Claim 1, Fornes et al. discloses a co-curable composite structure (para 0070, lines 1-4), comprising carbon plies which are carbon fiber epoxy prepregs (Table 1; Fig 1, layers 10-12; para 0066, lines 4-7), an epoxy adhesive film disposed onto the carbon plies (Table 1; Figure 1, layer 9; para 0066, line 8), and a urethane topcoat (Table 1; Figure 1, layer 1; para 0084, lines 11-12). 
While Fornes et al. does not disclose the urethane topcoat being co-curable with the carbon plies and epoxy adhesive, Fornes et al. does disclose the urethane topcoat is PPG CA8000 C5 (Table 1). According to evidentiary reference PPG 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding Claim 2
Regarding Claim 3, Fornes et al. discloses all the limitations of the present invention according to Claim 1 above. Fornes et al. further discloses the carbon prepreg is HCS2402-050 (Table 1) which, according to evidentiary reference HEATCON HCS2402, cures at 350 °F. 
While Fornes et al. does not disclose the urethane topcoat is co-curable at a temperature ranging from 250 F to about 400 F, Fornes et al. does disclose the urethane topcoat is PPG CA8000 C5 (Table 1) as stated above regarding Claim 1. According to evidentiary reference PPG Aerospace, PPG CA8000 C5 is a polyurethane topcoat with a service temperature of up to 350 °F (Product Description). In light of this, it is clear the polyurethane topcoat would necessarily inherently be co-curable with the carbon prepreg at 350 F, as presently claimed. 
Regarding Claims 4 and 5, Fornes et al. discloses all the limitations of the present invention according to Claim 1 above. Although there is no disclosure in Fornes et al. of a delta E value as presently claimed, given that Fornes et al. discloses a composite structure as presently claimed including adhesive identical to that presently claimed, it is clear that the composite structure of Fornes et al.  would inherently possess a delta E value identical to that presently claimed.
Regarding Claims 6-8, Fornes et al. discloses all the limitations of the present invention according to Claim 1 above. Fornes et al. further discloses the 
Regarding Claim 28, Fornes et al. discloses all the limitations of the present invention according to Claim 1 above. The disclosed adhesive is HCS2404-050 (Table 1) which, according to evidentiary reference HEATCON HCS2404, is also known as Metlbond 1515. According to the present specification, Metlbond 1515 satisfies the claimed characteristics (para 0067, lines 3-5), including a chemical resistivity to paint stripping agents as measured by having a pencil hardness value according to ASTM D 3363-05(2011)e2 of at least HB or higher after 48 hours of exposure to direct exposure of a benzyl alcohol-based paint stripping agent (para 0066).
While there is no disclosure in Fornes et al. of the co-curable polyurethane-based coating material layer comprising a UV radiation transmissivity value and chemical resistance as claimed, given that Fornes discloses polyurethane topcoat .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-16 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fornes et al. in view of the evidence of PPG Aerospace, HEATCON HCS2404 and HEATCON HCS2402.
Regarding Claim 9, Fornes et al. discloses a co-cured composite structure (para 0070, lines 1-4), comprising carbon plies which are carbon fiber epoxy prepregs (Table 1; Fig 1, layers 10-12; para 0066, lines 4-7), an epoxy adhesive film disposed onto the carbon plies (Table 1; Figure 1, layer 9; para 0066, line 8), and a urethane topcoat (Table 1; Figure 1, layer 1; para 0084, lines 11-12). Fornes et al. further discloses the adhesive is HCS2404-050 (Table 1) which, according to evidentiary reference HEATCON HCS2404, co-cures with most 350 °F curing prepregs (Standard Features), and that the carbon prepreg is HCS2402-050 (Table 1) which, according to evidentiary reference HEATCON HCS2402, cures at 350 °F. 
While Fornes et al. does not disclose the urethane topcoat is co-cured at a temperature ranging from 250 °F to about 400 °F, Fornes et al. does disclose the urethane topcoat is PPG CA8000 C5 (Table 1) as stated above regarding Claim 1. According to evidentiary reference PPG Aerospace, PPG CA8000 C5 is a polyurethane topcoat with a service temperature of up to 350 °F (Product Description). It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Fornes et al. to apply 
Alternatively, although Fornes et al. does not disclose a co-cured composite structure wherein the urethane topcoat is co-cured at a temperature ranging from 250 °F to about 400 °F, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Fornes et al. meets the requirements of the claimed composite structure, Fornes et al. clearly meet the requirements of present claims.
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Regarding Claim 10,
Regarding Claim 12, Fornes et al. discloses all the limitations of the present invention according to Claim 9 above. The disclosed adhesive is HCS2404-050 (Table 1) which, according to evidentiary reference HEATCON HCS2404, is also known as Metlbond 1515. According to the present specification, Metlbond 1515 satisfies the claimed characteristics (para 0067, lines 3-5), including a chemical resistivity to paint stripping agents as measured by having a pencil hardness value according to ASTM D 3363-05(2011)e2 of at least HB or higher after 48 hours of exposure to direct exposure of a benzyl alcohol-based paint stripping agent (para 0066).
Although there is no disclosure in Fornes et al. that the composite material withstands 48 hours of direct exposure of a benzyl alcohol-based paint stripping agent without visible damage to the co-curable epoxy-based adhesive as presently claimed, given that Fornes et al. discloses a composite structure as presently claimed including epoxy adhesive identical to that presently claimed, it is clear that the composite structure of Fornes et al. would inherently withstand 48 hours of direct exposure of a benzyl alcohol-based paint stripping agent identically to that presently claimed.
Regarding Claim 13, Fornes et al. discloses all the limitations of the present invention according to Claim 9 above. The disclosed adhesive is HCS2404-050 
Although there is no disclosure in Fornes et al. that the composite material resists discoloration as presently claimed, given that Fornes et al. discloses a composite structure as presently claimed including epoxy adhesive identical to that presently claimed, it is clear that the composite structure of Fornes et al. would inherently resist discoloration identically to that presently claimed.
Regarding Claims 14-16, Fornes et al. discloses all the limitations of the present invention according to Claim 9 above. Fornes et al. further discloses the composite used in a variety of substrates, parts, machines, vehicles, and apparatus, including aircraft, sea vehicles, and ground vehicles (para 0065).
Regarding Claim 29, Fornes et al. discloses all the limitations of the present invention according to Claims 1 and 9 above. The disclosed adhesive is HCS2404-050 (Table 1) which, according to evidentiary reference HEATCON HCS2404, is also known as Metlbond 1515. According to the present specification, Metlbond 1515 satisfies the claimed characteristics (para 0067, lines 3-5), including a 
While there is no disclosure in Fornes et al. of the co-cured polyurethane-based coating material layer comprising a UV radiation transmissivity value and chemical resistance as claimed, given that Fornes discloses polyurethane topcoat as presently claimed, it is clear that the polyurethane topcoat of Fornes et al. would inherently comprise a UV radiation transmissivity value and chemical resistance identical to that presently claimed.
Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive.
Applicants argues that Fornes discloses electrically conductive polymeric materials that self-assemble to establish conductive pathways which is in strong contrast to the present claims which require co-curable epoxy-containing composite substrate, co-curable epoxy-containing intermediate adhesive film, and co-curable outer polyurethane-containing film layer to form a co-cured modified composite material with selected properties. 
However, the fact remains 
While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Further, given that Fornes meets the limitations of the present claims, it is the examiner’s position that the structure of Fornes would inherently possess all the claimed properties.
It is noted that if applicant were to amend claim 1 and claim 9 to require the single co-curable (or co-cured) polyurethane-based coating film to be in 
Applicant argues regarding Claim 1 that the composite disclosed in Fornes is not “co-curable” or “co-cured”. 
However, the composite is considered “co-curable” because the carbon prepreg cures at 350 C, the adhesive co-cures with most 350 C curing prepregs, and the polyurethane topcoat cures at up to 350 C (see paras 10-12 above). Further, with respect to claim 1, the claim does not require that the materials/layer are actually cured only that they are “co-curable”. Given that Fornes discloses epoxy-containing composite substrate, epoxy-containing intermediate adhesive film, and outer polyurethane-containing film layer identical to that presently claimed, it is the examiner’s position that these materials would necessarily be co-curable, i.e. be capable of being cured, absent evidence to the contrary. There is no requirement in claim 1, that the composite is co-cured. 
Applicant argues that the “urethane topcoat” of Fornes is in “strong contrast” to the polyurethane coating material of the claims. 
However, the urethane used in Fornes is a polyurethane (see para 8 above).
Regarding Claim 9, applicant argues that since Fornes discloses adding the urethane topcoat after curing the other layers of the composite, Fornes teaches away from the present claim wherein the composite is co-cured. 
However, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Fornes meets the requirements of the claimed composite, Fornes clearly meet the requirements of present claims.
Alternatively, while Fornes et al. does not disclose the urethane topcoat is co-cured at a temperature ranging from 250 °F to about 400 °F, Fornes et al. does .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BETHANY M MILLER/Examiner, Art Unit 1787      

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787